Appeal is from decree dismissing bill of complaint.
The bill of complaint entirely failed to state grounds for equitable relief and showed that if plaintiff had any cause of action it was one enforceable at law.
The record discloses no reversible error.
Decree is affirmed.
  So ordered. *Page 330
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Corut.